Stephens, J.
The petition alleged that on the 27th day of June, 1918, the plaintiff was employed by the defendant “at a salary of $200.00 per month, by the month,” and further alleged that “ on the 28th day of December, 1918, defendant notified plaintiff that his services would terminate on the 1st day of January, 1919, but plaintiff, at request of de*121fendant, continued to work for defendant until the 6th day of January, 1919, upon which date he was discharged by defendant and was paid the sum of $39.54.” Held-. The petition declares upon a contract of employment by the month at a fixed monthly salary, the contract continuing for an indefinite period of time, with the right in either party to terminate it at the end of any month; and it was a question of fact for the jury whether or not the plaintiff, in continuing to work for the defendant, was acting under the original contract. The trial judge properly overruled the demurrer to the petition. See, in this connection, Civil Code (1910), § 3133; Odum v. Bush, 125 Ga. 184 (53 S. E. 1013) ; Webb v. McCranie, 12 Ga. App. 269 (77 S. E. 175).
Decided April 8, 1920.
Complaint; from city court of Savannah — Judge Freeman. June 7, 1919.
Stephens, Barrow & Heyward, for plaintiff in error.
Lee Cotton, contra.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.